Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

 

BPA NO.

1. CONTRACT ID CODE

PAGE

1

OF PAGES

1

 

2. AMENDMENT/MODIFICATION NUMBER

P00003

 

3. EFFECTIVE DATE

4/29/2017

 

4. REQUISITION/PURCHASE REQ. NUMBER

 

5. PROJECT NUMBER (if applicable)

 

6. ISSUED BY

CODE

 

 

Department of Veterans Affairs

OA&L / National Acquisition Center

Building 37

1st Avenue, One Block North of Cermak

Hines IL 60141

 

 

 

 

 

 

 

7. ADMINISTERED BY (if other than Item 6)

CODE

 

 

Department of Veterans Affairs

OA&L / National Acquisition Center

Building 37

1st Avenue, One Block North of Cermak

Hines IL 60141

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (Number, street, county, State and ZIP Code)

ARALEZ PHARMACEUTICALS US INC.

 

555 E LANCASTER AVE STE 540

RADNOR PA 19087

 

 

 

 

CODE 7KH89

FACILITY CODE

 

 

o

9A. AMENDMENT OF SOLICITATION NUMBER

 

9B. DATED (SEE ITEM 11)

 

 

x

10A. MODIFICATION OF CONTRACT/ORDER NUMBER VA797P-16-C-0035

 

10B. DATED (SEE ITEM 13) 2/11/2016

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

o  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers

o is extended,     o is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

 

(a) By completing Items 8 and 15, and returning            copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or electronic communication which
includes a reference to the solicitation and amendment numbers.  FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by letter or electronic communication, provided each
letter or electronic communication makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK
ONE

 

o

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

o

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

x

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.212-4 Changes

52.217-9 Option to Extend the Term of the Contract

o

D. OTHER (Specify type of modification and authority)

 

E. IMPORTANT:

Contractor o is not, x is required to sign this document and return 1 copies to
the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

This modification is issued to exercise the first option year for Metoprolol,
National Contract VA797P-16-C-0035 with Aralez Pharmaceuticals. The period of
performance for option year one is 4/29/2017 to 4/28/2018.

 

Please note this modification incorporate price reductions for the following
line items:

 

NDC

 

Description

 

Previous NC Price

 

New NC Price

 

00186-1088-05

 

METOPROLOL SUCCINATE 25MG TAB, SA 100s

 

$

25.50

 

$

10.58

 

00186-1088-35

 

METOPROLOL SUCCINATE 25MG TAB, SA 1000s

 

$

255.00

 

$

105.80

 

00186-1090-05

 

METOPROLOL SUCCINATE 50MG TAB, SA 100s

 

$

25.50

 

$

14.91

 

00186-1090-35

 

METOPROLOL SUCCINATE 50MG TAB, SA 1000s

 

$

255.00

 

$

149.10

 

00186-1092-05

 

METOPROLOL SUCCINATE 100MG TAB, SA 100s

 

$

40.80

 

$

23.52

 

00186-1092-35

 

METOPROLOL SUCCINATE 100MG TAB, SA 1000s

 

$

408.00

 

$

235.20

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

 

 

Tom Tobin, Sr. Director, Pricing & Contracting

 

 

 

15B. CONTRACTOR/OFFEROR

 

 

 

/s/ Tom Tobin

 

(Signature of person authorized to sign)

 

 

 

15C. DATE SIGNED  4/6/17

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Erika Moreno

Contracting Officer

 

 

16B. UNITED STATES OF AMERICA

 

 

 

BY

/s/ Erika Moreno

 

 

(Signature of Contracting Officer)

 

 

 

16C. DATE SIGNED  4/6/2017

 

 

PREVIOUS EDITION NOT USABLE

STANDARD FORM 30 (REV. 11/2016)

 

Prescribed by GSA - FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------